In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 15‐1801 
MICHAEL HUGHES, 
                                                            Plaintiff‐Appellant, 

                                                    v. 

MICHAEL FARRIS and KRISTA WILCOXEN, 
                                                          Defendants‐Appellees. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                          Central District of Illinois. 
                    No. 15‐3038 — Harold A. Baker, Judge. 
                                  ____________________ 

    SUBMITTED OCTOBER 29, 2015* — DECIDED DECEMBER 7, 2015 
                   ____________________ 

   Before WOOD, Chief Judge, and  POSNER and EASTERBROOK, 
Circuit Judges. 
   WOOD,  Chief  Judge.  Michael  Hughes  alleges  that  an  em‐
ployee  of  the  facility  where  he  is  civilly  committed  abused 
                                                 
      *  The  defendants  were  not  served  with  process  in  the  district  court 

and are not participating in this appeal. After examining the appellant’s 
brief and the record, we have concluded that the case is appropriate for 
summary disposition. See FED. R. APP. P. 34(a)(2).  
2                                                          No. 15‐1801 

him  because  he  is  a  homosexual;  another  employee  sus‐
pended  his  treatment  for  complaining  about  it.  He  is  con‐
fined  at  the  Treatment  and  Detention  Facility  in  Rushville, 
Illinois,  as  a  result  of  his  designation  as  a  sexually  violent 
person  for  purposes  of  Illinois’s  Sexually  Violent  Persons 
Commitment  Act,  725  ILCS  207/1–99.  Invoking  42 U.S.C. 
§ 1983,  Hughes  sued  Michael  Farris,  the  supervisor  of  the 
laundry,  and  Krista  Wilcoxen,  Rushville’s  rehabilitation  di‐
rector. After  interviewing Hughes  at a “merit‐review” hear‐
ing and screening his complaint under 28 U.S.C. § 1915(e)(2), 
the district court concluded that he had failed to state a claim 
and  dismissed  the  case.  We  vacate  that  judgment  and  re‐
mand.  
    Without  vouching  for  anything,  we  recount  the  allega‐
tions  in  Hughes’s  complaint  and,  where  consistent  with  the 
complaint,  in  his  related  filings.  See  Flying  J  Inc.  v.  City  of 
New Haven, 549 F.3d 538, 542 n.1 (7th Cir. 2008). Hughes was 
first  abused  in  2014,  when  Farris  began  supervising  Rush‐
ville’s laundry room. Hughes had been receiving vocational 
training in the laundry room as part of his treatment. Farris 
berated Hughes  with an onslaught of homophobic  epithets, 
including  “sissy,  faggot,  bitch,  whore,  slut,  and  any  other 
degrading  female  or  homosexual  insult  one  can  imagine.” 
Farris  also  “encourage[d]  other  residents  to  take  reprisals 
against Plaintiff because he is gay.” He urged them “to Ram 
broom and/or Mop Handles in the Plaintiff[́́s] rectum … be‐
cause he likes it so much.” Hughes lived in constant fear of 
violent attack. 
   Hughes’s troubles with Farris came to a head in January 
2015.  Farris  ordered  Hughes  to  “Take  Charge”  of  the  laun‐
dry room and “Tell these fuckers what they need to be [do‐
No. 15‐1801                                                           3 

ing].”  Hughes  hesitated,  reminding  Farris  that,  under  his 
own treatment plan  and  the rules of  Rushville, he  was pro‐
hibited  from  asserting  authority  over  fellow  detainees.  He 
attempted to show Farris the resident handbook, which con‐
tained  the  rule  that  Farris  was  telling  Hughes  to  violate.  In 
response, Farris ordered him to leave the laundry. 
     When  Hughes  complained  about  Farris  to  Wilcoxen,  his 
situation  worsened.  Hughes  told  Wilcoxen  that  Farris  was 
abusing  and  threatening  him  for  being  gay.  But  Wilcoxen’s 
practice,  Hughes  asserts,  is  to  ignore  complaints  about  Far‐
ris’s conduct and “terminat[e] anyone that has a negative en‐
counter”  with  Farris.  Considering  herself  “sue  proof,”  Wil‐
coxen  suspended  Hughes  from  vocational  training,  in  the 
laundry  or  elsewhere,  for  three  months,  to  punish  him  for 
protesting  Farris’s  abuse.  Vocational  training,  Hughes  ex‐
plains,  is  part  of  the  treatment  that  he  must  complete  to  be 
eligible for conditional release. By suspending him from that 
training, Wilcoxen kept him from “fully participat[ing] in the 
treatment he was sent to this facility for.” 
    The  district  judge  held  a  brief  telephonic  merit‐review 
hearing  and  dismissed  the  complaint.  (We  have  previously 
discussed  the  proper  and  improper  use  of  these  hearings. 
See Henderson  v.  Wilcoxen,  802  F.3d  930  (7th  Cir.  2015);  Wil‐
liams v. Wahner, 731 F.3d 731 (7th Cir. 2013).) The judge asked 
Hughes  if  his  “main  complaint”  was  that  he  had  been  laid 
off  from  his  job  at  the  laundry.  Hughes  replied,  “No,  sir. 
That’s not my main complaint. That is a result, or what trig‐
gered  me  to  actually  file  the  complaint.”  When  the  judge 
asked him what constitutional provision he believed the de‐
fendants  had  violated,  Hughes  answered  that  he  was  “sex‐
ually harassed” and “punished” for refusing to violate “our 
4                                                       No. 15‐1801 

own rules.” The court ended the hearing, noting that it “did 
not  see  any  constitutional  violation  in  this.”  It  then  dis‐
missed  Hughes’s  complaint  for  failure  to  state  a  claim.  He 
failed  to  state  a  due  process  claim,  the  court  reasoned,  be‐
cause  prisoners  do  not  have  a  protectable  interest  in  prison 
jobs,  and  the  court  found  no  equal  protection  violation. 
These  rulings  caused  the  court  to  count  the  dismissal  as  a 
“strike”  under  28 U.S.C.  § 1915(g).  It  entered  judgment  un‐
der Federal Rule of Civil Procedure 58 the same day. 
     Hughes  appealed  and  moved  to  proceed  in  forma  pau‐
peris. In his motion, he elaborated his complaint’s allegations. 
He  also  said  that  at  the  merit‐review  hearing  he  felt 
“rushed,”  “stressed,”  and  “confuse[d],”  explaining  that  he 
“thought of all kinds of things to say only moments after the 
phone  call  had  ended.”  The  district  court  granted  Hughes’s 
motion to proceed IFP. It observed that Hughes’s new filing 
“more  clearly  states  his  intended  claims  and  it  appears  he 
has  adequately  alleged  a  violation  of  his  constitutional 
rights.” The court advised Hughes that if he asked the court 
to  reconsider  its  dismissal,  the  court  would  “certify  that  it 
would grant the motion upon remand from the court of ap‐
peals.” As  Hughes  explains  in  his  appeal  brief,  he  declined 
the  district  court’s  offer  because  he  thought  that  a  district 
court lacks jurisdiction over a case once an appeal has been 
filed. 
    On appeal Hughes argues that the district court erred in 
dismissing  his  case.  We  agree  with  Hughes  that  the  case 
must  be  remanded,  but  we  make  two  preliminary  observa‐
tions.  First,  the  district  court  properly  attempted  to  revive 
the case when, in granting Hughes’s motion to appeal IFP, it 
invited him to move for reconsideration of its dismissal. Dis‐
No. 15‐1801                                                             5 

trict courts generally lack jurisdiction over a case on appeal. 
Ameritech Corp. v. Int’l Bhd. of Elec. Workers, Local 21, 543 F.3d 
414, 418 (7th Cir. 2008). But the court correctly alluded to its 
limited authority to state that it would be inclined to grant a 
motion  under  Federal  Rule  of  Civil  Procedure  60(b),  if 
Hughes  chose  to  file  such  a  motion.  See FED.  R.  CIV.  P.  62.1; 
Cir.  R.  57;  Ameritech,  543  F.3d  at  418–19;  Boyko  v.  Anderson, 
185 F.3d 672, 675–76 (7th Cir. 1999). Courts should grant non‐
fee‐paying plaintiffs, such as Hughes, the same opportunity 
to  amend  a  dismissed  complaint  as  fee‐paying  plaintiffs  re‐
ceive.  See  Luevano  v.  Wal‐Mart  Stores,  Inc.,  722  F.3d  1014, 
1023–25 (7th Cir. 2013). Hughes says that at his merit‐review 
hearing  he  felt  rushed  and  confused;  afterwards  he  had 
more to add, and he elaborated his thoughts in his IFP mo‐
tion.  A  chance  to  amend  after  the  merit‐review  hearing 
would  have  solved  that  problem  and  potentially  avoided 
this appeal. 
    On  the  merits,  we  conclude  that  Hughes  has  stated  a 
claim against Farris under the Fourteenth Amendment. Civ‐
illy  committed  detainees  are  entitled  to  “protection  against 
cruel  and  inhumane  treatment”  under  the  Due  Process 
Clause that is “at least as extensive as that afforded to pris‐
oners by the Eighth Amendment.” Sain v. Wood, 512 F.3d 886, 
893  (7th  Cir.  2008).  Threats  of  grave  violence  can  constitute 
cruel  and  unusual  punishment  under  the  Eighth  Amend‐
ment.  Dobbey  v.  Ill.  Dep’t  of  Corr.,  574 F.3d  443,  445  (7th Cir. 
2009).  And  in  Beal  v.  Foster,  803  F.3d  356,  357–58  (7th Cir. 
2015),  we  recently  held  that  verbal  abuse  by  guards  can  be 
cruel  and  unusual  punishment.  That  case  involved,  among 
other  things,  calling  an  inmate  “derisive  terms”  like  “punk, 
fag, sissy, and queer,” thereby “increas[ing] the likelihood of 
sexual assaults on him.” Id. at 358. Hughes’s nearly identical 
6                                                          No. 15‐1801 

allegations thus  state  a claim for a violation of his due  pro‐
cess  rights  under  the  Fourteenth  Amendment.  They  also 
state  a  claim  under  the  Equal  Protection  Clause  of  that 
amendment.  The  Equal  Protection  Clause  protects  against 
both “sexual harassment by a state actor under color of state 
law,”  Locke  v.  Haessig,  788  F.3d  662,  667  (7th  Cir.  2015),  and 
discrimination  on  the  basis  of  sexual  orientation,  see Baskin 
v.  Brogan,  766  F.3d  648,  654–55  (7th  Cir.  2014);  Schroeder  v. 
Hamilton Sch. Dist., 282 F.3d 946, 950–51 (7th Cir. 2002). Both 
allegedly occurred here. 
    We  also  conclude  that  Hughes  may  proceed  with  his 
claims against Wilcoxen. He asserts that Wilcoxen retaliated 
against  him  in  response  to  his  complaints  about  Farris’s  al‐
leged anti‐gay abuse. This suffices to describe another viola‐
tion of his equal‐protection rights. See Locke, 788 F.3d at 669–
71  (explaining  that  parole  supervisor  violates  equal  protec‐
tion by retaliating against parolee for complaining about pa‐
role  officer’s  sexual  harassment).  Allegations  of  retaliation 
for complaining about abuse support a claim under the First 
Amendment. See Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 
2012). Finally, due process requires that those who are civilly 
committed  as  sexually  violent  persons  receive  “some  treat‐
ment,”  as  determined  by  mental‐health  professionals  exer‐
cising  professional  judgment.  Lane  v.  Williams,  689  F.3d  879, 
882  (7th Cir.  2012)  (quoting  Allison  v.  Snyder,  332  F.3d  1076, 
1081  (7th Cir.  2003),  internal  quotation  marks  omitted). 
Hughes says that his vocational training is part of his treat‐
ment  and  that  Wilcoxen  suspended  that  treatment  in  order 
to shield Farris’s abuse and to punish Hughes for complain‐
ing  about  it.  Those  allegations,  if  proven,  would  show  that 
Wilcoxen’s  suspension  of  Farris’s  treatment  was  “a  substan‐
tial departure from accepted professional judgment” in vio‐
No. 15‐1801                                                           7 

lation  of  the  Due  Process  Clause.  See  id.  at 882  (quoting 
Youngberg  v.  Romeo,  457  U.S.  307,  323  (1982),  internal  quota‐
tion marks omitted). 
    We  conclude  with  three  final  comments.  First,  we  em‐
phasize again that at this stage we have only allegations; fur‐
ther  proceedings  are  needed  to  determine  their  truth.  Sec‐
ond,  we  recently  specified  that  merit‐review  hearings  must 
be  transcribed  or  recorded,  Henderson,  802  F.3d  at  932–33, 
and  so  we  commend  the  district  court  for  doing  so  here. 
These hearings, nonetheless, may be conducted only for the 
narrow  purpose  of  enabling  a  pro se plaintiff  to  clarify  and 
amplify  his  complaint  if  it  is  confusing;  the  district  judge 
may not use the hearings to cross‐examine a plaintiff or elicit 
admissions. Id. at 933. Third, because the district court’s dis‐
missal  was  in  error,  the  record  must  be  corrected  to  show 
that  Hughes  did  not  incur  a  strike  under  the  Prison  Litiga‐
tion  Reform  Act,  28 U.S.C.  § 1915(g).  We  have  previously 
noted in dicta that it is possible that the three‐strikes provi‐
sion does not apply to persons in Hughes’s position (sexual‐
ly  violent  detainees  no  longer  serving  a  criminal  sentence) 
because  they  are  not  prisoners  as  defined  in  § 1915(h).  Kali‐
nowski  v.  Bond,  358  F.3d  978,  979  (7th  Cir.  2004)  (collecting 
cases  where  other  circuits  have  held  similarly); 
see also Merryfield v. Jordan, 584 F.3d 923, 927 (10th Cir. 2009); 
Michau  v.  Charleston  Cnty.,  434  F.3d  725,  727–28  (4th Cir. 
2006). But because we vacate the district court’s decision on 
the merits, we need not resolve this question. 
   The  district  court’s  judgment  dismissing  the  case  is 
VACATED and the case is REMANDED for further proceedings 
consistent with this opinion.